Bamtes, J.
The plaintiff in error was convicted for violation of the following provision contained in sec. 1636 — • 151, Stats. 1911: “The owner of every apartment house, tenement house, lodging or hoarding house, shall furnish suitable covered receptacles for garbage, ashes and rubbish.” He urges that the statute is void because it is unreasonable and oppressive, and also because of indefiniteness in that it fails to specifically define the kind of receptacles that must be provided.
Sec. 1636 — 151 was repealed by ch..588, Laws of 1913, but the repeal does not affect this action. It was a health statute. Whether or not all of its provisions were valid, we do not feel called upon to decide. The sentence above quoted deals with the subject of garbage. The rest of the statute dealt with other matters. We think the garbage provision, if otherwise valid, should not be held to be void because some other provision of the law dealing with a different subject might he invalid. Brittingham & H. L. Co. v. Sparta, ante, p. 345, 147 N. W. 635, and cases cited therein.
The state in the exercise of its police power had the right to pass reasonable health regulations. It is only where the power to regulate has been clearly abused that the courts will declare the manner of its exercise to be in violation of constitutional rights. Cream City B. P. Co. v. Milwaukee, 158 Wis.-, 147 N. W. 25, and cases cited therein. Garbage is often temporarily stored outside of buildings until it is carted away. It is generally offensive and forms a breeding place for flies, and we do not understand that it is claimed that the city might not properly require that garbage be stored in inclosed receptacles. Whether it is or not, we do not think there is any doubt about the right of the state to require that it be so kept. The real objection to the law is that it is *436made the duty of the landlord to provide the receptacle, instead of the duty of the tenant who creates the garbage. Uncovered garbage is just as likely to affect the health and comfort of the occupants of adjacent premises as it is that of the tenant who is responsible for it. It is not unreasonable to require the owner of a parcel of land to see that his premises are so used as not to constitute a nuisance as to the occupants of adjacent premises. This refuse must of necessity be stored some place if only for a short time, and we do not think the provision requiring the landlord to furnish the storage receptacle is so far without the bounds of reason as to warrant the court in holding it void. It would hardly be said that the owner of such a building as is described in the statute could not be required by law to provide suitable water closets for the use of his tenants, and yet as far as the general public health is involved the difference between these two conveniences is one of degree only.
Concerning the indefiniteness of the law, little need be said. Almost any water-tight receptacle that has a well-fitting cover will answer the purpose of the law. The legislature could not well go into details as to the dimensions of the receptacle or the material out of which it should be made. Its size must depend in a large .degree on the quantity of garbage that is to be stored. This depends on the character of the occupancy of the building and the number of tenants who use a single receptacle. We think any one making an honest effort to comply with the law in the way of securing a suitable receptacle will not encounter very much difficulty in doing so. We suppose that garbage cans are commonly kept for sale in hardware stores in cities. Cans sufficiently large for the accommodation of the garbage accumulations from a large apartment house or boarding house may not be kept in stock by hardware dealers, but they can be readily made.
By the Court. — Judgment affirmed.